OPINION — AG — QUESTION: "IN MAKING THE DISTRIBUTION OF THE MOTOR VEHICLE LICENSE FEES AS REQUIRED BY 47 O.S. 1961 22.2 [47-22.2](D), MUST THE COUNTY TREASURER, WHERE THE COUNTY HAS OUTSTANDING ROAD BONDS, DEPOSIT ALL OF THE 40 PERCENT OF SAID FEES RECEIVED TO THE CREDIT OF THE SINKING FUND UNTIL AN AMOUNT SUFFICIENT TO RETIRE ALL ROAD BONDS AND INTEREST IN FULL AS ACCUMULATED, OR ONLY SO MUCH OF SAID MONEY AS MAY BE NECESSARY FOR THE RETIREMENT OF INTEREST AND ANNUAL ACCRUAL ON BONDS AS THE SAME ACCRUE AND MATURE?" — LESS THAN FIVE PERCENT OF INCOME AND REVENUES DERIVED FROM AUTOMOBILE TAX, AND FROM THE GASOLINE EXCISE TAX, SHALL BE USED IN THE PAYMENT OF THE INTEREST AND THE PRINCIPAL OF ALL COUNTY INDEBTEDNESS CREATED BY THE ISSUANCE OF BONDS FOR CONSTRUCTION OF HARD SURFACE ROADS IN SUCH COUNTY. CITE: 69 O.S. 1961 264 [69-264] (FLOYD MARTIN)